        Case 1:18-cv-03969-GHW Document 170 Filed 08/23/19 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
                                  JOSEPH PAUKMAN
                                                                 DATE FILED: 8/23/2019
                                 ATTORNEY AT LAW
                             --------------------------------
                                1407 Avenue Z # 612           MEMORANDUM ENDORSED
                                Brooklyn, NY 11235
                                 tel: (718) 736-4050
                                 fax: (484) 307-7973
                                3360066@gmail.com


                                         August 20, 2019


Hon. Gregory H. Woods
Via Pacer
500 Pearl St.
NY NY 10007


                                                                  Re:  American E Group v
                                                                       Livewire Ergogenics
                                                                       v Elana Hirsch et al
                                                                       Index 1-18-cv-3969-
                                                                       GHW – Withdrawal
                                                                       of counsel
                                                                  ===================

Dear Judge Woods

       Third party Defendants counsel, Bryce Jones, Esq., attorney for Sunny

Joseph Barkats and JSBarkats, PLLC has terminated Joseph Paukman as attorney (see Docket

165). It is unclear if Sunny Joseph Barkats and JSBarkats, PLLC has terminated me, but if he did

it was based on the advice of other counsel in this case.



Local Civil Rule 1.4. Withdrawal or Displacement of Attorney of Record
An attorney who has appeared as attorney of record for a party may be relieved or displaced only
by order of the Court and may not withdraw from a case without leave of the Court granted by
order. Such an order may be granted only upon a showing by affidavit or otherwise of
satisfactory reasons for withdrawal or displacement and the posture of the case, including its
position, if any, on the calendar, and whether or not the attorney is asserting a retaining or
        Case 1:18-cv-03969-GHW Document 170 Filed 08/23/19 Page 2 of 2



charging lien. All applications to withdraw must be served upon the client and (unless excused
by the Court) upon all other parties.




       If the Court wishes, the reasons for withdrawal can be stated in camera and under seal. I

am asserting a charging lien ( 40 percent to be split by Bryce Jones, Jerome Noll, myself and any

other lawyers, on any judgments won by Sunny Joseph Barkats and JSBarkats, PLLC., but not

less than 10 percent and $700).

       This motion is in furtherance of my obligation to seek withdrawal from this case based on

the termination in Docket 65.


                                         /s/Joseph Paukman
                                       __________________

                                        JOSEPH PAUKMAN


cc Sunny Joseph Barkats and JSBarkats, PLLC via email to sunnybkats@gmail.com
  Application denied without prejudice. Under Local Rule 1.4, an order granting an attorney's request to withdraw as
  counsel "may be granted only upon a showing by affidavit or otherwise of satisfactory reasons for withdrawal or
  displacement and the posture of the case." Mr. Paukman has filed a motion requesting that the Court grant him leave
  to withdraw as counsel. Dkt. No. 166. It does not comply with Local Rule 1.4. Specifically, Mr. Paukman has not
  provided an affidavit setting forth the reasons for his requested withdrawal or explaining the posture of the case. An
  affidavit is different than a letter. Mr. Paukman is granted leave to submit a motion to withdraw that complies with
  Local Rule 1.4. The Clerk of Court is directed to terminate the motion pending at Dkt. No. 166.


  SO ORDERED.
  Dated: August 22, 2019                              _____________________________________
  New York, New York                                         GREGORY H. WOODS
                                                            United States District Judge
